DETAILED ACTION
Claims 1-18 are presented for examination.

Claim Objections
Claim 18 is objected to because of the following informalities:
As to claim 18, “the terminal according to claim 13” does not have proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 13, the claim is drawn to a "storage medium".  The specification exemplifies the readable medium as including transmission or communication medium such as a “signal" (page 13, line 19 – page 14, line 14).  Thus, the claim as a whole covers a transitory signal, which does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).  As to claims 14-17, they do not cure the deficiencies of the claim on which they depend.  Therefore, they are rejected for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim language of the following claim is not clearly understood:
As to each of claims 1, 7, and 13, we are given a method claim in which a lock request is received, and then two determinations are made (that the target resource is in a write-lock exclusive state and that the thread is identical to a historical write-lock thread).  However, the method gives a practitioner no indication or direction of how to proceed if those conditions are not met.
What if the target resource is not in a write-lock exclusive state?  Should we just exit and ignore the request?  Should some other set of steps occur?  This is unknown, and would place an undue burden on a practitioner in order to find out.  The examiner would note that the inclusion of the limitations of either claim 2 or claim 3 into the independent claims would overcome this rejection as written.  Further, a more generic version of either claim would suffice, in which claim 1 added the limitations of adding the lock in the case of an unlocked resource, but claims 2 and 3 still specified the nature (write or read) of the lock.
As to each of claims 1, 7, and 13, it is further unclear what to do in the case where the thread is not identical to a historical write-lock thread.  In that case, it would again place an undue burden on a practitioner to determine how to proceed.  Should a 
As to each of claims 1, 7, and 13, it is unclear what it means for two threads to be “identical.”  There are many ways we could label and compare threads to determine if they are identical, but to be truly “identical,” they would have to be literally the same exact thread.  If they were, it wouldn’t make sense to both try to add a lock that already existed on the thread and to add a new lock when another already exists.  The examiner would ask that the claims include some clarity as to what exactly is required in order for two threads to be “identical.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196